Citation Nr: 0325623	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), diagnosed as bipolar disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954. This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 rating action 
that denied service connection for PTSD.  The Board remanded 
the case in October 2001 for further development, and the 
case was returned to the Board in August 2003.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran engaged in combat with the enemy.

2.  The credible, competent evidence of record shows no 
medical link between the veteran's in-service stressors, or 
other disease or injury in service, and his current 
psychiatric disorders.  

3.  The veteran does not currently meet the criteria for a 
diagnosis of PTSD.  



CONCLUSION OF LAW

PTSD and bipolar disorder were not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
3.326.  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The claims file contains private and VA treatment 
records.  In addition, VA examinations have been conducted.  
The veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.  

The record also shows that the veteran has received the 
notice required by the new law and regulations.  The veteran 
and his representative have received rating decisions, and 
statements of the case (SOCs).  These documents together 
relate the law and regulations that govern the veteran's 
claims.  These documents list the evidence considered and the 
reasons for the determinations made regarding those claims.  
In correspondence dated in January 2003, the veteran was 
specifically advised of the notice and duty to assist 
provisions of the VCAA.  In addition, the veteran and his 
representative were informed of what evidence was needed to 
substantiate his claims, and whether the veteran or VA would 
be responsible for obtaining the evidence.  

The veteran's service medical records are not currently of 
record, despite attempts by the RO to obtain them.  The 
National Personnel Records Center (NPRC) initially reported 
that the veteran's service medical records had been sent 
under separate cover.  The RO never received records from the 
NPRC.  NPRC subsequently reported that the records were 
unavailable.  In light of the absence of service medical 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  
As will be explained in more detail below, the Board finds 
that the absence of the veteran's service medical records is 
not material to his claim.  


II.  Factual Background

The veteran's Report of Separation From the Armed Forces of 
the United States, DD 214, shows that he was wounded in 
action at Bunker Hill, Korea on December 20, 1952.  He 
received the Purple Heart.  

On VA compensation and pension examination for PTSD in 
January 2001, the veteran related that during active service 
in Korea, he received shrapnel injuries and a concussion 
after encountering enemy fire.  He also indicated that he had 
to transport dead bodies during his tour of duty.  The 
veteran reported that subsequent to service in Korea, he 
worked as a truck driver until 1991 when he was involved in a 
serious accident and was unable to return to work.  He 
reported that it took him three years to recover from his 
multiple injuries.  

It was noted that the veteran's behavioral health problems 
began after his work-related injury and subsequent recovery.  
The veteran did not report any significant problems prior to 
the time of the truck accident.  He said that he had become a 
worrier.  He reported a startle response to loud noises and 
said that he had episodes of mood disturbances about three 
times per year.  He said that such episodes began after his 
accident in 1991.  It was noted that the veteran denied any 
distress as a result of his military service in Korea.  The 
veteran described PTSD symptoms such as increased startle 
response, depression, anxiety, poor sleep patterns and 
nightmares; however, he reported that such symptoms were not 
specifically related to any military trauma. The veteran 
further reported that he thought about Korea everyday.  
However, he claimed that memories of Korea "weren't that 
bad."  

The examiner related that the veteran's psychological 
problems did not appear until 1991.  He indicated that he had 
reviewed the veteran's claims file and treatment records from 
Erie VAMC.  In reviewing treatment records the examiner noted 
that there were no references to any PTSD symptoms in his 
progress notes by the psychiatrists, psychiatric nurse 
practitioner, social worker, or primary care provider. The 
veteran's signs and symptoms appeared to be consistent with a 
bipolar disorder with frequent depressive episodes.  The 
diagnostic impression was bipolar disorder.  

The veteran was evaluated at a Vet Center in February 2001.  
He indicated that he suffered from intrusive daytime war 
memories of those wounded and killed in Korea.  These 
intrusive thoughts were noted to have led to a lifetime of 
survivor guilt.  The veteran reported that he felt guilt 
regarding the circumstances for the issuance of the Purple 
Heart.  He related that while assigned to trash detail, a 
mortar attack occurred and shrapnel hit him.  He reported 
depression with ongoing treatment since 1991.  

The examiner opined that the veteran had been affected by 
PTSD symptoms since service in Korea; however his symptoms 
increased in severity after his retirement.  The veteran was 
diagnosed with PTSD and depression.  

VA medical records dated from July 1995 through October 2002 
generally show assessments of bipolar disorder, depression, 
and manic-depressive psychosis.  No diagnosis of PTSD is 
contained in the treatment records.  

A private medical statement dated in July 2002 shows that the 
veteran was treated since February 1993 for sleep 
difficulties and convalescence from a truck accident in 1991.  
The doctor indicated that the veteran had a depressive 
disorder which was eventually more accurately diagnosed as 
bipolar affective disorder.  It was noted that banging sounds 
made by a magnetic resonance imaging machine (MRI), reminded 
the veteran of his military experience during Korea.  The 
doctor stated that "flashbacks" of his experiences during 
active service had been occurring for the past six to eight 
months.  The doctor indicated that the veteran's flashbacks 
were precipitated by his MRI experience.  

On VA examination in April 2003, the veteran related that he 
was exposed to rocket and mortar attacks on numerous 
occasions and saw dead and dismembered bodies.  He reported 
his history of injury from shrapnel wounds during service.  
The veteran reported no trouble sleeping except for the 
occasions when he had a nightmare that would awaken him.  He 
said that he thought about the war periodically, more so with 
the war in Iraq.  

The veteran gave a history of depression with episodes of 
mania, diagnosed as bipolar disorder.  The examiner noted 
that the veteran had received psychiatric treatment since 
1993.  It was noted that the veteran did not appear 
manifestly anxious or clinically depressed on examination.  

The diagnoses included bipolar disorder, chronic, mixed type, 
currently in very good remission; alcohol dependence, 
chronic, moderately severe, currently in reported full 
remission, and dementia, chronic, mild, secondary to age-
related causes.  The examiner concluded that there was 
insufficient evidence to justify a diagnosis of PTSD when one 
took into account the requirements as set forth by DSM-IV 
with regard to the veteran's symptom pattern and clinical 
profile.  

III.  Legal Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order 
for a claim for service connection for PTSD to be successful, 
there must be: (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2003).  

In the case of a veteran who engaged in combat with the 
enemy, and claims a stressor related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1) (2003)

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Normally, if the 
Board finds a diagnosis of PTSD insufficiently supported, the 
Board must return the report to the examiner to substantiate 
the diagnosis.  38 C.F.R. § 4.125(a); Cohen v. Brown, 10 Vet. 
App. 128, 143 (1997).  The Court of Appeals for Veterans' 
Claims has observed that clarification need not be sought 
from the same evaluator.  The critical element is that the 
matter be referred to competent medical authority so that a 
veteran's favorable medical opinion is not rejected solely on 
the basis of lay "medical" judgment.  Cohen v. Brown, 10 
Vet. App. at 140.  

Since the veteran clearly engaged in combat with the enemy, 
and is claiming stressors related to that combat, the Board 
accepts his lay statements as establishing the claimed 
stressors for purposes of 38 C.F.R. § 3.304(f).

Turning to the question of whether there is a diagnosis in 
accordance with 38 C.F.R. § 4.125, The Board notes that the 
February 2001 Vet Center evaluation reflects a diagnosis of 
PTSD.  However, this diagnosis was apparently based on the 
inaccurate report that the veteran had experienced symptoms 
of PTSD since being in service.  The other evidence shows 
that his symptoms had their onset in 1991, decades after 
service.  The Vet Center evaluation, itself, documents 
symptoms only dating from 1991.  

The veteran's private physician noted the veteran's history 
of "flashbacks" of stressors from service, but did not 
report a diagnosis of PTSD.  The physician commented that 
during treatment it had become apparent that the "more 
accurate diagnosis was bipolar affective disorder."

An assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 
200, 205-06 (1994) (finding that presumption of credibility 
of evidence did not arise as to medical opinion that 
veteran's disability was incurred in service because it was 
based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material").

The remainder of the examinations and treatment records 
contain no findings that the veteran currently meets the 
criteria for a diagnosis of PTSD.  In this regard, it is 
noted that during the January 2001 examination the veteran 
was diagnosed with bipolar disorder and that the veteran 
actually denied any distress as a result of his military 
service in Korea.  The April 2003 VA examiner related that 
there was insufficient evidence to justify a diagnosis of 
PTSD based on the DSM-IV criteria, the veteran's history and 
clinical profile.  

The veteran has been diagnosed as having bipolar disorder.  
There is no evidence linking this disorder to service.  The 
evidence shows no findings of bipolar disorder until long 
after service.  The veteran has not reported a continuity of 
symptomatology since service, and VA and private medical 
professionals have reported the presence of this disorder 
only the veteran's accident and retirement in 1991.  

The Board finds that the evidence is against a finding that 
the veteran meets the criteria for a current diagnosis of 
PTSD, or that his current bipolar disorder is related to 
service.  Therefore the claim must be denied.


ORDER

Entitlement to service connection for PTSD diagnosed as 
bipolar disorder is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



